The questions discussed in our original opinion, and which are again urged by appellant in his motion for rehearing are thought to have been correctly decided, and will not be again considered.
The complaint and information alleged that the minnows were taken from "Squaw Creek a fresh water stream" in Somervell County. Appellant calls attention to the fact that no evidence was produced on the trial to show that the creek mentioned was a fresh water stream. This point was urged originally but was overlooked, our attention being attracted to other questions raised. We think as it relates to a question of evidence that under Art. 926 P. C., this Court may properly take judicial knowledge that the streams in Somervell County are fresh water streams. Said article is as follows: "For the purpose of establishing the dividing line between the salt and fresh waters of the State, in so far as it pertains to the fishing laws, all fresh water rivers and streams in this State, and all lakes, lagoons, and bodies of rivers, except tidal bays or coastal waters, such as bays and gulfs, shall be and are hereby declared to be fresh water streams and rivers to their mouths, and it shall be unlawful to set nets or drag seines or fish in other ways in such streams, rivers and their connecting lakes, lagoons, and bodies of water mentioned, except in conformity with the laws enacted to govern, apply and control in fresh water fishing." The majority of the court declined to make application of said article in Taylor v. State, 132 Tex. Crim. 58,102 S.W.2d 219 because in that case there was a failure to allege in the complaint and information that the water there involved was "fresh water," it being the view of the court that judicial knowledge of a fact would not supply the omission of an averment in the State's pleading that such fact existed; in other words, that judicial knowledge might supply evidence but could not supply necessary averments in the State's pleading. In the present case the averments are found in the complaint and information.
The motion for rehearing is overruled. *Page 303